

Exhibit 10.1




Certain confidential information contained in this document, marked by brackets
as [***], has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.






AMENDMENT NO. 1 TO THE SUPPLEMENTAL AGREEMENT
BETWEEN
ELANCO US INC.
AND
DIAMOND ANIMAL HEALTH, INC


Elanco US Inc. (“Elanco”) (formerly Eli Lilly and Company and its Affiliates
operating through its Elanco Animal Health division) and Diamond Animal Health
Inc. (“Diamond”), parties to the Master Supply Agreement effective dated October
1st 2014 (the “Master Supply Agreement”) and the Supplemental Agreement for the
supply of vaccines and subject to the Master Supply Agreement (the “Supplemental
Agreement”) desire to amend the Supplemental Agreement by this Amendment No. 1
(this "Amendment") effective upon the date of last signature (the "Amendment
Effective Date"). Elanco and Diamond may each be referred to as a “Party” and,
collectively, as the “Parties.”


RECITALS:


A.
WHEREAS, Diamond and Elanco entered into that certain Asset Purchase and License
Agreement, dated June 17, 2013 in connection with the sale and license back of,
among other things, certain biological assets used in the manufacture of vaccine
products, as amended, (the "APA");

B.
WHEREAS, capitalized terms in this Amendment refer to defined terms in the APA;

C.
WHEREAS, Diamond and Elanco entered into that certain Master Supply Agreement,
dated October 1st 2014, in order to facilitate Elanco’s engagement of Diamond to
supply certain products to Elanco from time to time (the “Master Supply
Agreement”);

D.
WHEREAS, Diamond and Elanco entered into that certain Supplemental Agreement
subject to the Master Supply Agreement effective dated October 1st 2014, for the
supply of vaccines (the “Supplemental Agreement”)

E.
WHEREAS, Diamond and Elanco desire to formally amend the necessary agreements,
including but not limited to the license back of rights in the APA, and the
minimum purchase obligations to the extent applicable in the APA, the Master
Supply Agreement and the Supplemental Agreement, to define new minimum purchase
obligations for calendar year 2019 and through the remaining term and to revise
the relationship to allow Diamond to commercialize vaccine products which
utilize or incorporate the Purchased Assets for third party customers outside
the United States beyond the previous Defined Third Parties as further specified
in this Amendment and Amendment No. 2 to the APA.



NOW THEREFORE, in consideration of the foregoing premises and the following
mutual covenants and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the
Parties agree as follows:


1.
Elanco agrees to pay to Diamond a one-time payment of [***] within thirty (30)
days of the Amendment Effective Date.



2.
Section A.3.5 of the Supplemental Agreement is hereby deleted in its entirety
and replaced with the following:



A.3.5
The Parties acknowledge that during the term of this Agreement, Diamond will
have the obligation to make Product for Elanco and/or Defined Third Parties, and
that such obligation will entail consumption of a portion of certain Purchased
Assets. To the extent that such obligation to make Defined Product(s) pertain to
supply by Diamond to Defined Third Parties or to the extent Diamond
manufacturers Diamond Products, such supply should be sourced from the assets
contained in the Diamond Subset. Conversely, to the extent that such obligation
to make Products pertains to the supply by Diamond to Elanco, such supply should
be sourced from the assets contained in the Elanco Subset.



3.
Section A.5.1 of the Supplemental Agreement is hereby deleted in its entirety
and replaced with the following:



A.5.1
The Parties acknowledge that investments in capital improvement, maintenance and
repair in Diamond's manufacturing facility (the "Manufacturing Facility") will
be required during the term of this Agreement to: 1) provide for compliance with
regulatory requirements from Regulatory Agencies are met and maintained
throughout the term of this Agreement; and 2) provide that facilities and
equipment are maintained in good working order to assure reliability of supply.
Diamond shall be responsible for any and all investments required to meet or
maintain compliance with such regulatory requirements in the United States or
any other country for which Diamond manufactures as of the Effective Date of the
APA and to maintain, refurbish and/or replace equipment and facilities, as
Diamond reasonably determines are necessary, to provide for reliability of
supply after the Effective Date of the APA. Moreover, Diamond shall be
responsible for: (i) any and all investments required to meet or maintain
compliance with such regulatory requirements in any other country outside the
United States for which Diamond commercializes a Diamond Product after the
Amendment Effective Date; and (ii) any product-specific investment required for
Diamond to commercialize a Diamond Product outside the United States after the
Amendment Effective Date. Elanco shall be responsible for: (i) any and all
investments required to meet or maintain compliance with regulatory requirements
in countries that Elanco has commercialized an Elanco Product after the
Effective Date of the APA and prior to the Amendment Effective Date other than
those countries for which Diamond manufactured as of the Effective Date of the
APA; and (ii) any product-specific investment required for Elanco to
commercialize an Elanco Product after the Amendment Effective Date and iii) all
investments specifically requested by Elanco that are not otherwise required by
an applicable Regulatory Agency or reasonably determined by Diamond to be needed
to provide for on-going, reliable supply of Elanco Product.



4.
Section A.7.1 of the Supplemental Agreement is hereby deleted in its entirety
and replaced with the following:



A.7.1
The Parties agree that Elanco shall have the responsibility for, and shall pay
all Product Registration Costs associated with securing all appropriate
regulatory licenses and approvals required for marketing the Products as of the
Amendment Effective Date. Each party shall pay all Product Registration Costs
associated with securing all appropriate regulatory licenses and approvals
required for marketing their own respective new products after the Amendment
Effective Date. License submissions for Diamond Products outside the USA will be
made by Diamond or its designee in these countries. Elanco may, with Diamond's
consent, engage Diamond to perform any activities connected with obtaining such
licenses and approvals and shall pay all Product Registration Costs for Elanco
Products associated with Diamond's services, excluding costs related to the
facility licenses owned by Diamond, facility inspection relating to facility
licenses owned by Diamond including but not limited to USDA/ APHIS/CVB,
international licenses and inspections and their maintenance, all to the extent
such licenses are owned by Diamond. Diamond shall be responsible, at Elanco's
cost, for all dossier submissions to all regulatory authorities necessary to
obtain registration of Elanco Products in such jurisdictions. License
submissions for Elanco Products outside of the USA and Canada will be made by
Elanco in these countries. The Parties shall agree upon a written work plan
prior to commencement of any such services. Such work plan shall specify how
Product Registration Costs will be calculated (e.g., hourly) and when they will
be paid. Any estimate of Product Registration Costs shall be a non-binding
estimate only. For the purposes of this Agreement, "Product Registration Costs"
shall mean all direct costs and expenses associated with achieving regulatory
licensure of a Product, including clinical trial costs, assay development and
validation, development of seed stocks, production processes scale-up,
formulation development, production of prelicensing serials, conduct of field
safety trials, preparation of reports, preparation of regulatory submissions,
application fees and other costs and expenses reasonably incidental thereto. As
between the parties, additional costs and expenses shall include labor and
service charges at Diamond's standard hourly rates, direct cost of required
materials provided by Diamond, and out-of-pocket and third-party expenditures.



5.
Section A.7.2 of the Supplemental Agreement is hereby deleted in its entirety
and replaced with the following:



A.7.2
Diamond shall be responsible for securing all appropriate regulatory licenses
and approvals required for manufacturing the Products for sale in the United
States and Canada. Except as provided in Section A.7.1 above, Elanco shall pay
all Manufacturer Registration Costs set forth in this Supplemental Agreement, as
may be amended by the Parties for a New Vaccine Product after the Amendment
Effective Date. The Parties shall agree upon a written work plan prior to
commencement of any registration activities for a New Vaccine Product after the
Amendment Effective Date. Such work plan shall specify how Manufacturer
Registration Costs will be calculated (e.g., hourly) and when they will be paid.
Any estimate of Manufacturer Registration Costs shall be non-binding estimate
only. For the purposes of this Agreement, "Manufacturer Registration Costs"
shall mean all direct costs and expenses associated with achieving regulatory
licensure of Diamond to manufacture any Product, including costs of animal
studies, production process, validation costs, stability studies, production of
pre-licensing serials, application fees and other costs and expenses reasonably
incidental thereto. As between the parties, additional costs and expenses shall
include labor and service charges at Diamond's standard hourly rates, direct
cost of required materials provided by Diamond, and out-of-pocket and
third-party expenditures.

 
6.
Section A.9.1 of the Supplemental Agreement is hereby deleted in its entirety
and replaced with the following:



A.9.1
Diamond shall affix labeling to the Products as required, such labeling for an
Elanco Product to bear one or more Elanco trademarks, as specified by Elanco.
Nothing contained herein shall give Diamond any right to use any Elanco
trademark except on Products for Elanco and Diamond shall not obtain any right,
title or interest in any Elanco trademark by virtue of this Agreement. Elanco
shall not use, nor shall Elanco obtain any right, title or interest in any
Diamond trademark. Elanco shall cause all Elanco Product labeling to contain
only such claims as are permitted under applicable licenses for such Elanco
Product and otherwise comply with Applicable Law. Elanco shall be responsible
for the costs of developing and changing packaging for the Elanco Products.
Diamond shall be responsible for the costs of developing and changing packaging
for the Diamond Products. Elanco shall be responsible for the costs of obsolete
labeling and packaging due to changes requested by Elanco or required by
Governmental Authorities for an Elanco Product. Elanco agrees to provide label
specifications compatible with Diamond's equipment, as specified by Diamond.
Additional details to be set forth on Exhibit A. In the event that Diamond
purchases labeling or packaging materials for use with the Products, Diamond
shall purchase an amount reasonably required for the amount of Products
manufactured; provided the Parties agree that a six (6) month supply of labeling
and packaging materials is reasonable, and Elanco shall be required to bear the
full cost of such reasonable supply even if this Agreement is terminated, unless
otherwise agreed upon by the Parties.



7.
Exhibit A, the Minimum Annual Purchases section of Exhibit A of the Supplemental
Agreement is deleted in its entirety and replaced with the following:



Minimum Annual Purchases


For all purposes of the Supplemental Agreement, the Minimum Annual Purchases
shall mean:
(a) [***] for each of calendar years 2019, 2020, 2021 and 2022; and,
(b) [***] pro-rated to the number of days the Supplemental Agreement remains in
effect for a partial calendar year which equals [***]for the period of January
1, 2023 through June 16, 2023.
(collectively, the "Minimum Annual Purchases"). Except as set forth herein, all
purchases of Products, [***] and/or [***] from Diamond or any of its Affiliates
by Elanco or any of its Affiliates shall count toward satisfying the Minimum
Annual Purchases requirement. Purchases of (i) [***], (ii) [***] and (iii)
[***]by Elanco or any of its Affiliates, will not count as purchases that count
toward satisfying the Minimum Annual Purchases requirement under this Agreement.


8.
Except as set forth above, all other terms and conditions of the Supplemental
Agreement will remain in full force and effect. On and after the Amendment
Effective Date, any reference to the Supplemental Agreement shall mean the
Supplement Agreement as amended by this Amendment. In the event of a conflict
between the terms of this Amendment and the terms of the Supplemental Agreement,
the terms of this Amendment shall govern.







IN WITNESS WHEREOF, duly authorized representatives of the parties have signed
this Amendment as of the Amendment Effective Date.




Diamond Animal Health, Inc.                Elanco US Inc.


By:     /s/Jason Napolitano                 By:     [***]                    
Print Name:     Jason Napolitano            Print Name:
    [***]                
Title:     Chief Executive Officer                Title:
    [***]                    
Date:     June 27, 2019                    Date:     June 25,
2019                






-1-

